DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/21/2021 has been entered.
Amendment


This action is in response to the Amendment filed on 1/21/2021.
Claims 1-20, 31-36 and 38-40 are pending.
Response to Arguments
Applicant's arguments filed 1/21/2021 have been fully considered but they are not persuasive.
Rejections under 35 U.S.C. § 103 

In view of the amendment the rejection under 35 U.S.C. 112 has been withdrawn.
Rejections under 35 U.S.C. § 103 

.
Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone”- PREVIOUSLY CITED) in view of Sullivan et al (U.S. Patent Application Publication Number: US 2015/0328472 A1, hereinafter “Sullivan” - PREVIOUSLY CITED).
 Regarding claims 1 and 8, Crone teaches a Wearable Cardiac Defibrillator (WCD) system configured to be worn by a patient (e.g. Abstract, Fig. 1 and 3), the WCD system comprising:

a power source (e.g. [0034]) configured to be coupled to the support structure and to store an electrical charge; a discharge circuit (e.g. [0034]);
one or more electrode assemblies each electrode assembly having a moisture barrier and a permeable electrode (e.g. Fig 759 Fig.7, 1059 Fig. 10, Fig. 11B, [0045], [0066] teaches that the metal electrode has holes and is therefore permeable), the electrode having at least a skin-facing surface and a non-skin-facing surface, wherein the moisture barrier (e.g. 757 Fig 7, 1057 Fig. 10,[0075]-[0081]) located on or adjacent to the non-skin-facing surface of the electrode (e.g. 759 Fig. 7,1059 Fig. 10 [0064]-[0067], [0075]-[0081]). Crone also teaches each electrode assembly each electrode assembly further including a resistive element coupled at one operative end to the electrode, the resistive element being coupled at another operative end to a shielded cable (Crone teaches a shielded cable (e.g. 1053 is connected to electrostatic shield 1055 Fig. 10 and is considered as a shielded cable Note: The claim does not recite what is meant by a shielding cable or where it is located with respect to the electrode or other claimed elements, it just requires a resistive element coupled at one end of an electrode and other end to a shielded cable) and resistive element (e.g. 1091, 1092 Fig. 10 are wires and have a resistivity and are considered as the resistive element. They also teach that the electrodes may have a resistive component e.g. [0045]) coupled to the electrode (e.g. 1059 Fig 10). Crone does not teach that the resistive element has a value in the range between 1KQ and 100KQ. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05)
While Crone teaches an electronics module and ECG (electrocardiogram) electrodes to monitor signals of the patient and make determinations from these signals (e.g. [0034]). They do not specifically teach that the processors make shock or no shock decisions based on these signals.  Sullivan teaches a WCD system wherein ECG signals are obtained and a processor is configured to receive an ECG signal from the one or more electrodes, the one or more processor using the received ECG signal to make a shock or no shock decision and, responsive to a shock decision, to initiate a shock process to cause the discharge circuit and power source to enable at least a portion of electrical charge stored in the power source to be delivered to the patient and, responsive to a no shock decision, to control the discharge circuit and power source to not enable electrical charge stored in the power source to the patient to be delivered to the patient (e.g. Abstract, claim 1). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Crone to make the shock / no shock decision based on ECG signals as taught by Sullivan in order to provide the predictable results of making the determination to shock 
Regarding claim 2, Crone in view of Sullivan teaches the invention as claimed and further Crone teaches each electrode assembly further comprises a pillow structure  (e.g.756 Fig.7, 1056 Fig. 10) adapted to increase pressure of the skin-facing surface in contacting the patient's skin when the WCD system is worn by the patient.
Regarding claim 3, 4 and 6, Crone in view of Sullivan teaches the invention as claimed and further Crone teaches that the moisture barrier is made of a water resistant fabric material or a thin polymer (e.g. [0068]) and therefore they teach the moisture barrier comprises a flexible sheet of plastic material, the moisture barrier comprises a flexible resilient material, the moisture barrier comprises a water impermeable fabric attached as a layer to the non-skin-facing surface.
Regarding claim 9, Crone in view of Sullivan teaches the invention as claimed and further Crone teaches a cover coupled between the electrode and the pillow structure (e.g. 1061 Fig. 10).
Regarding claim 10, Crone in view of Sullivan teaches the invention as claimed and further Crone teaches a shielded cable (e.g. 1053 is connected to 1055 Fig. 10 and is considered as a shielded cable).
Claim 5 is rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Sullivan et al (U.S. Patent Application Publication Number: US 2015/0328472 A1, hereinafter “Sullivan” - PREVIOUSLY CITED) and Sun et al (U.S. Patent Application Publication Number: US 2005/0148996 A1, hereinafter “Sun” - PREVIOUSLY CITED).
Regarding claim 5, Crone in view of Sullivan teaches the invention as claimed except for the moisture barrier comprising a fluid applied to the non-skin-facing surface. Sun teaches that it is well known to have coating that are thin and flexible and impermeable to water and that are applied to components of a device (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Crone in view of Sullivan so that the moisture barrier has a fluid such as a water impermeable coating as taught by Sun applied to the non-skin facing side in order to provide there predictable results of improving the moisture resistance of the device.
Claim 7 is rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Sullivan et al (U.S. Patent Application Publication Number: US 2015/0328472 A1, hereinafter “Sullivan” - PREVIOUSLY CITED) and Meeker (U.S. Patent Application Publication Number: US 2015/0283391 A1, hereinafter “Meeker” - PREVIOUSLY CITED) OR Sullivan et al (U.S. Patent Application Publication Number: US 2015/0321022 A1, hereinafter “Sullivan’122” - PREVIOUSLY CITED).
Regarding claim 7, Crone in view of Sullivan teaches the invention as claimed except for the electrode being a fabric electrode. Meeker teaches that it is well known for electrodes to include a conductive fabric (e.g. [0059]). Sullivan’122 is another teaching that teaches that it is well known for electrodes to include a conductive fabric 
Claims 11-14, 16, 18-20 are rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED). 
Regarding claims 11 and 18, Crone teaches an  electrocardiogram (ECG) electrode assembly (e.g. 350 Fig.3) for use with a wearable support structure (e.g. 310 Fig.3) to be worn by a patient (e.g. Abstract, Fig. 3), the electrode assembly comprising:
a permeable electrode (e.g. Fig 759 Fig.7, 1059 Fig. 10, Fig. 11B, [0045], [0066] teaches that the metal electrode has holes and is therefore permeable), the electrode having at least a skin-facing surface and a non-skin-facing surface; and
a moisture barrier (e.g. 757 Fig 7, 1057 Fig. 10,[0075]-[0081]) located on or adjacent to the non-skin-facing surface of the electrode (e.g. 759 Fig. 7,1059 Fig. 10 [0064]-[0067], [0075]-[0081]).
Crone also teaches each electrode assembly each electrode assembly further including a resistive element coupled at one operative end to the electrode, the resistive element being coupled at another operative end to a shielded cable (Crone teaches a shielded cable (e.g. 1053 is connected to electrostatic shield 1055 Fig. 10 and is considered as a shielded cable) and resistive element (e.g. 1091, 1092 Fig. 10 are wires and have a resistivity and are considered as the resistive element. They also In re Aller, 105 USPQ 233] and/or since it has been held that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ (Please see MPEP 2144.05).
Regarding claim 12, “modified” Crone teaches the invention as claimed and Crone further teaches that each electrode assembly further comprises a pillow structure (e.g.756 Fig.7, 1056 Fig. 10) adapted to increase pressure of the skin-facing surface in contacting the patient's skin when the electrode assembly is worn by the patient.
Regarding claims 13, 14, 16, “modified” Crone teaches the invention as claimed and Crone further teaches that the moisture barrier is made of a water resistant fabric material or a thin polymer (e.g. [0068]) and therefore they teach the moisture barrier comprises a flexible sheet of plastic material, the moisture barrier comprises a flexible resilient material, the moisture barrier comprises a water impermeable fabric attached as a layer to the non-skin-facing surface.
Regarding claim 19, “modified” Crone teaches the invention as claimed and Crone further teaches a cover coupled between the electrode and the pillow structure (e.g. 1061 Fig. 10).
Regarding claim 20, “modified” Crone teaches a shielded cable (e.g. 1053 is connected to 1055 Fig. 10 and is considered as a shielded cable).
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Sun et al (U.S. Patent Application Publication Number: US 2005/0148996 A1, hereinafter “Sun” - PREVIOUSLY CITED).
Regarding claim 15, “modified” Crone teaches the invention as claimed except for the moisture barrier comprising a fluid applied to the non-skin-facing surface. Sun teaches that it is well known to have coating that are thin and flexible and impermeable to water and that are applied to components of a device (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of “modified” Crone so that the moisture barrier has a fluid such as a water impermeable coating as taught by Sun applied to the non-skin facing side in order to provide there predictable results of improving the moisture resistance of the device.
Claim 17 is rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Meeker (U.S. Patent Application Publication Number: US 2015/0283391 A1, hereinafter “Meeker” - PREVIOUSLY CITED) OR Sullivan et al (U.S. Patent Application Publication Number: US 2015/0321022 A1, hereinafter “Sullivan’122” - PREVIOUSLY CITED).
Regarding claim 17, “modified” Crone teaches the invention as claimed except for the electrode being a fabric electrode. Meeker teaches that it is well known for electrodes to include a conductive fabric (e.g. [0059]). Sullivan’122 teaches that it is well known for electrodes to include a conductive fabric such as a silver fabric (e.g. [0071]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of “modified” Crone to have an electrode that is a fabric electrode as taught by Meeker or Sullivan’122 in order to provide the predictable results of having a more user friendly, flexible and compatible electrode.
Claims 31-34, 36 and 38-40 are rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Meeker (U.S. Patent Application Publication Number: US 2015/0283391 A1, hereinafter “Meeker” - PREVIOUSLY CITED) OR Sullivan et al (U.S. Patent Application Publication Number: US 2015/0321022 A1, hereinafter “Sullivan’122” - PREVIOUSLY CITED).
Regarding claims 31 and 38, Crone teaches a method for use with at least one ECG electrode assembly  (e.g. 350 Fig.3) of a wearable medical device (WMD) (e.g. Abstract, Fig. 1, 3), the method comprising: 

disposing a moisture barrier (e.g. 757 Fig 7, 1057 Fig. 10,[0075]-[0081]) on or near a portion of the permeable ECG electrode, the moisture barrier being vapor impermeable to trap moisture between the ECG electrode and a patient’s skin (e.g. 759 Fig. 7,1059 Fig. 10 [0064]-[0067], [0075]-[0081], Note: the moisture barrier 1057 is on and near a portion of the electrode 1059 as seen in Fig 10); 
incorporating the permeable ECG electrode and the moisture barrier into a support structure of the WMD (e.g. Fig.3); and
coupling the electrode to a processor to enable the processor to receive an ECG signal from the permeable ECG electrode (e.g. [0054]), 350 Fig.3). 
Crone does not specifically teach that the ECG electrode is formed using a conductive fabric material. Meeker teaches that it is well known for electrodes to include a conductive fabric (e.g. [0059]). Sullivan’122 teaches that it is well known for electrodes to include a conductive fabric such as a silver fabric (e.g. [0071]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the teachings of Crone to have an electrode that is a fabric electrode as taught by Meeker or Sullivan’122 in order to provide the predictable results of having a more user friendly, flexible and compatible electrode.
Regarding claim 32, Crone in view of Meeker or Sullivan’122 teaches the invention as claimed and Crone further teaches that each electrode assembly further comprises a pillow structure (e.g.756 Fig.7, 1056 Fig. 10) adapted to increase pressure 
Regarding claims 33, 34, 36, Crone in view of Meeker or Sullivan’122 teaches the invention as claimed and Crone further teaches that the moisture barrier is made of a water resistant fabric material or a thin polymer (e.g. [0068]) and therefore they teach the moisture barrier comprises a flexible sheet of plastic material, the moisture barrier comprises a flexible resilient material, the moisture barrier comprises a water impermeable fabric attached as a layer to the non-skin-facing surface.
Regarding claim 39, Crone in view of Meeker or Sullivan’122 teaches the invention as claimed and Crone further teaches a cover coupled between the electrode and the pillow structure (e.g. 1061 Fig. 10).
Regarding claim 40, Crone in view of Meeker or Sullivan’122 teaches the invention as claimed and Crone further teaches a shielded cable (e.g. 1053 is connected to 1055 Fig. 10 and is considered as a shielded cable) and resistive element (e.g. 1091,1092 Fig. 10 are wires and have a resistivity and are considered as the resistive element. They also teach that the electrodes may have a resistive component e.g. [0045]) coupled to the electrode (e.g. 1059 Fig 10).
Claim 35 is rejected under 35 U.S.C. 103 as being obvious over Crone et al (U.S. Patent Application Publication Number: US 2016/0121100 A1, hereinafter “Crone” - PREVIOUSLY CITED) in view of Sullivan et al (U.S. Patent Application Publication Number: US 2015/0328472 A1, hereinafter “Sullivan” - PREVIOUSLY CITED) and Sun et al (U.S. Patent Application Publication Number: US 2005/0148996 A1, hereinafter “Sun” - PREVIOUSLY CITED).
Regarding claim 35, Crone in view of Meeker or Sullivan’122 teaches the invention as claimed and Crone further teaches the invention as claimed except for the moisture barrier comprising a fluid applied to the non-skin-facing surface. Sun teaches that it is well known to have coating that are thin and flexible and impermeable to water and that are applied to components of a device (e.g. [0181]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Crone so that the moisture barrier has a fluid such as a water impermeable coating as taught by Sun applied to the non-skin facing side in order to provide there predictable results of improving the moisture resistance of the device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792